Citation Nr: 0316971	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  00-10 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
schizophrenic disorder, residual type with some depression.

2.  Entitlement to a total disability rating for compensation 
benefits based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from April 1970 to November 
1971 and from February 1974 to March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
San Juan, Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The RO confirmed 
and continued a 30 percent disability evaluation for 
schizophrenic disorder, residual type; and denied entitlement 
to a TDIU.

The veteran and his wife were present at a personal hearing 
at the RO in May 2000.  His wife presented oral testimony.  A 
copy of the transcript of the hearing has been associated 
with the claims file.  


FINDINGS OF FACT

1.  Competent medical evidence attributes the veteran's 
current symptomatology to his service-connected schizophrenic 
disorder that causes serious impairment in his social, 
laboral and family capacities such that he is unable to 
obtain and maintain employment.  

2.  The Board has granted the veteran a 100 percent schedular 
rating for schizophrenic disorder.

3.  There is no longer a controversy regarding the claim of 
entitlement to a TDIU as the Board's grant of a 100 percent 
schedular rating for schizophrenic disorder resolves the 
issue raised on appeal; nonetheless, the Board is required to 
provide reasons and bases for its determination.  Zp v. 
Brown, 8 Vet. App. 303 (1995).



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 100 percent for 
schizophrenic disorder, residual type with some depression, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.21, 4.130, Diagnostic 
Code 9204 (2002). 

2.  There is no longer an issue of fact or law pertaining to 
the claim for a TDIU based on a service-connected disability 
for which a 100 percent schedular rating has been assigned, 
and hence, is not a viable issue for appellate consideration 
by the Board.  38 U.S.C.A. §§  511, 7104, 7105 (West 2002);  
38 C.F.R. § 20.101 (2002);  VAOPGCPREC 6-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In October 1998 the veteran submitted a claim seeking an 
increased evaluation for his service-connected schizophrenia 
and consideration for a TDIU.  He indicated that he was in 
receipt of a 30 percent disability evaluation and that he 
also received Social Security benefits.  He claimed that he 
was 100 percent disabled, unable to work and was individually 
unemployable. 

An undated lay statement from his wife was submitted with his 
claim as well as a September 1998 medical statement from Dr. 
EMT (initials), his private treating physician.  

The veteran was afforded a VA Compensation and Pension (C&P) 
psychiatric examination in August 1999.  His past medical 
history indicated that he was last hospitalized in 1995 for 
unrelated disorders and had been discharged from an Alcohol 
Dependence Treatment Program in 1996.  

He had not returned to the hospital until March 1999.  He was 
seen by the psychiatric service and had been seen at 
"POPC".  

At the August 1999 VA examination the veteran was alert, 
aware of the interview situation and was in full contact with 
reality.  Affect was blunted and the mood was sullen.  He was 
well oriented in person, place, and time.  His memory was 
adequate, his judgment was fair and his insight was poor.  
The diagnoses were alcohol dependence, under partial control 
and schizophrenic disorder, residual type, depressed.  The 
Global Assessment of Functioning (GAF) score assigned for the 
schizophrenic disorder was 60.  

In his substantive appeal received in May 2000 the veteran 
stated that his condition had worsened.  

At the personal hearing in May 2000 the veteran's wife 
testified as to his daily activities, his relationship with 
his neighbors and relatives, his cessation of drinking 
alcohol and treatment for a relapse, symptoms that she had 
observed and his psychiatric treatment.  The veteran's 
representative mentioned that he had been in receipt of 
Social Security Administration (SSA) benefits since 1982.  

VA outpatient treatment records submitted at the hearing show 
that in April 1999 the veteran sought treatment for multiple 
complaints to include insomnia and isolation.  The diagnoses 
included history of alcohol dependence, apparently in 
abstinence for two months, and depressive disorder, not 
otherwise specified.  He was seen periodically in the Mental 
Health Center.  

A copy of a 1982 award letter submitted in March 2001 shows 
that the veteran was awarded SSA benefits.  

Additional VA medical records from the VA satellite clinic in 
Ponce and from the VA medical center in San Juan show that 
the veteran was hospitalized in January 2000 due to heavy 
alcohol intake with a change in personality.  


He complained of memory changes, hearing voices and seeing 
shadows.  He mentioned re-experiencing Vietnam events and 
spontaneously narrated these events.  He was admitted to 
prevent further deterioration of his condition.  He was 
diagnosed with alcohol dependence, continuous; alcohol 
induced mood disorder and nicotine dependence.  

The veteran was afforded a VA C&P examination in May 2000.  
His last admission was in January 2000 for a recurrence of 
his drinking problem.  He was discharged with a diagnosis of 
alcohol dependence continuous and alcohol induced mood 
disorder.  He was followed as an outpatient and attended an 
alcoholics anonymous program.  He worked for sometime in 
construction but did not specify the last time he worked.  He 
stated that he had not been drinking since he was discharged 
from the hospital.  

At the May 2000 VA examination the veteran complained of not 
sleeping adequately even with medication.  He did nothing 
during the day.  The clinical findings were that the veteran 
was rather angry and not spontaneous during the interview.  
His answers were short, unelaborated and very superficial.  

He mentioned seeing shadows but was not actively delusional 
or hallucinating.  He was not actively suicidal but was 
described as becoming aggressive and showing marked changes 
in his behavior when under the effects of alcohol.  

The veteran reported being basically isolated and withdrawn.  
His displayed affect was blunted and mood was sullen.  He was 
oriented in person, place, and time.  He had memory trouble 
for certain details.  The diagnosis was alcohol dependence in 
alleged remission and schizophrenic disorder residual type, 
with some depression.  The Global Assessment of Functioning 
Score (GAF) for the schizophrenic disorder was 60.  

SSA records on which a favorable determination was based were 
received.  These included VA and private medical treatment 
records.  The May 1982 favorable determination noted that VA 
treatment records showed the veteran's condition was severe 
and chronic and had been diagnosed as a schizophrenic 
disorder, undifferentiated type.  This was corroborated in an 
October 1981 evaluation report by an independent consultative 
psychiatrist.  

A private psychiatric evaluation in August 2001 for SSA noted 
the history of his illness as reported by the veteran.  He 
still complained of hearing voices, having hallucinations and 
insomnia.  He described his daily activities and stated that 
he did not have much to do with his wife and children or with 
his neighbors.  

Clinical findings at the August 2001 evaluation were that his 
affect was inappropriate, he appeared calm, his mood was 
moderately depressed and he did not cry during interview.  
His speech was not spontaneous but coherent.  He appeared to 
be preoccupied in his thought processes, and showed no 
interest in the interview.  

He believed people talked and laughed about him.  He admitted 
to having auditory and visual hallucinations.  He was 
oriented to person and place and disoriented as to time.  He 
memory was somewhat impaired as to recent, immediate, and 
remote events.  His judgment and reasoning were impaired.  
His attention, concentration and retention were greatly 
diminished.  

At the August 2001 psychiatric evaluation, the diagnosis was 
schizophrenic disorder, chronic undifferentiated type.  The 
veteran's Vietnam war experience was a stressor.  The GAF was 
45.  The examining psychiatrist commented that he was not 
capable of normal interpersonal relationships.  

In September 2001 the SSA determined that the veteran's 
disability continued.  The primary diagnosis was 
schizophrenic disorder and no secondary diagnosis was 
established.  

The veteran was afforded a VA C&P examination in May 2003.  
He was seen without a claims folder or hospital record.  His 
past medical history noted a hospitalization in January 2000, 
and the reports of C&P psychiatric evaluations in August 1996 
and May 2000.  He was in treatment at the Ponce Outpatient 
Clinic and reported receiving treatment at the VA clinics.  
He had not worked since military service.   

At the May 2003 VA C&P examination the veteran reported that 
he felt depressed, did not sleep well, saw shadows, and 
forgot things.  He denied drinking since two years earlier.  
He had family problems.  He spent the day at home.  The 
records showed that he had not been compliant with 
appointments nor with treatments.  

The clinical findings at the May 2003 VA C&P examination were 
that the veteran was clean, adequately dressed and groomed.  
He was alert and oriented times three.  His mood was 
depressed and affect was constricted.  He had good attention, 
fair concentration, and fair memory.  His speech was clear, 
coherent and non spontaneous.  He was not hallucinating.  He 
was not suicidal or homicidal.  His insight and judgment were 
fair.  He exhibited good impulse control.

The diagnosis was schizophrenia, residual type, with 
depressive features; and alcohol dependence, in remission.  
The Global Assessment of Functioning Score was 50.  The 
examiner wrote:

The veteran has presented serious impairment in his 
social, laboral and family capacities.  Based on 
the history and claims, we consider that [the] 
veteran is unable to adapt to the stressful 
circumstances in a work or work like setting; and 
is considered unable to obtain and maintain an 
employment.  He has exhibited poor social 
relationships.  The veteran's current 
symptomatology and descriptions correspond to his 
diagnosis of Schizophrenia and not to his 
alcoholism, which is in remission.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2002). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2002).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2002).

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

The general rating formula for mental disorders set forth in 
the regulations in 38 C.F.R. § 4.130 provides that a 30 
percent disability evaluation is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511 (2002).

All questions in a matter which under section 511(a) of this 
title is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104 (West 2002).

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section.  38 U.S.C.A. § 7105 (West 2002).

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.  38 C.F.R. § 20.101 (2002).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  The RO also provided the appellant a statement of 
the case and a supplemental statement of the case that 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  The RO has secured medical treatment 
records and SSA records.  

Under recently promulgated regulations, the veteran was 
notified in October 2002 by the Board of the passage of the 
VCAA and the obligations of VA with respect to the duty to 
assist and duty to notify regarding the information and 
evidence necessary to substantiate his claim.  See 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002). 

In addition, the Board undertook development under 
regulations promulgated that gave the Board the discretion to 
perform internal development in lieu of remanding the case to 
the agency of original jurisdiction.  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  

The veteran was notified in April 2003 that the Board was 
developing additional evidence and that a medical examination 
would be scheduled.  He was notified that the VA Medical 
Center in San Juan, Puerto Rico would contact him as to the 
time and place of the examination.  He reported for a VA C&P 
examination and additional evidence was received as a result 
of the development.  

A recent decision, however, by the U.S. Court of Appeals for 
the Federal Circuit (CAFC) invalidated 38 C.F.R. § 19.9(a)(2) 
and 38 C.F.R. § 19.9(a)(2)(ii).  In Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316, (Fed. Cir. May 1, 2003), the CAFC determined 
that 38 C.F.R. § 19.9(a)(2) is inconsistent with 38 U.S.C. 
§ 7104(a) as it allows the Board to consider additional 
evidence that was not considered by the agency of original 
jurisdiction and a waiver by the appellant had not been 
submitted.  CAFC also invalidated 38 C.F.R. § 19.9(a)(2)(ii), 
which allows the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and requires a response period of 
"not less than 30 days to respond to the notice".  The CAFC 
held this is contrary to 38 U.S.C. § 5103(b), which provides 
the claimant one year to submit evidence.

In this case, however, based on the additional evidence 
obtained by the Board, a 100 percent disability evaluation is 
assigned herein.  As the decision is favorable, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  

The Board finds no reason to remand the claim to the agency 
of original jurisdiction for initial review of the additional 
evidence or for issuance of a VCAA letter by the RO.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002);  see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002);  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

Moreover, the grant of a 100 percent schedular evaluation for 
schizophrenic disorder as discussed in further detail below 
constitutes a full grant of the benefit sought on appeal; 
accordingly, disposition of this case at the present time 
will not prejudice the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Having determined that the duties to 
notify and to assist have been satisfied, the Board turns to 
an evaluation of the appellant's claim on the merits.


Increased Evaluation

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation unless there is a 
clearly expressed intent to limit consideration to a specific 
disability rating.  AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  Applying the evidence of record to the rating 
schedule criteria leads the Board to conclude that a total 
evaluation is warranted.

The Board notes that the veteran is in receipt of SSA 
disability benefits based on a schizophrenic disorder, 
undifferentiated type.  Most recently, in September 2001, SSA 
determined that the veteran's disability status continued 
with a primary diagnosis of schizophrenic disorder and no 
secondary diagnosis was established.  

At a private psychiatric evaluation in August 2001 the 
veteran admitted to having auditory and visual 
hallucinations.  His memory, judgment and reasoning were 
impaired.  His attention, concentration and retention were 
greatly diminished.  Although he was oriented to person and 
place, he was disoriented as to time.

At the May 2003 VA C&P examination the veteran reported that 
he saw shadows and forgot things.  Based on the findings at 
the examination and the review of a January 2000 
hospitalization and reports of prior C&P psychiatric 
evaluations, the VA examiner concluded that the veteran was 
unable to adapt to the stressful circumstances in a work or 
work like setting, exhibited poor social relationships, and 
was unable to obtain and maintain employment.  


GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL Of MENTAL 
DISORDERS (4th ed.) (DSM IV), p.32.] Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  GAF scores ranging between 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  DSM IV.

The recent psychiatric examinations in August 2001 and May 
2003 appear to have clearly addressed the veteran's 
complaints and reported objective manifestations likely 
related to the disability.  Considerable weight has been 
accorded the opinion by the VA examiner in May 2003, who 
concluded that the veteran was unable to obtain and maintain 
employment and assigned a GAF score of 50.  The Board notes 
that the aggregate of the veteran's schizophrenic symptoms 
more nearly approximate disability productive of total 
occupational and social impairment.  Under such 
circumstances, the award of a 100 percent schedular rating 
for schizophrenic disorder is clearly supported by the 
evidentiary record.


TDIU

The veteran also seeks entitlement to a TDIU.  This issue, 
however, has been rendered moot by the Board's decision on 
the increased rating issue.  With the grant of a total 
schedular disability rating, there no longer exists any case 
or controversy as to the TDIU rating.   

Both bases of entitlement reflect unemployability.  
Therefore, if an individual has a 100-percent schedular 
rating, a determination that that individual is unemployable 
as a result of service-connected disabilities under section 
4.16(a) is unnecessary to adequately compensate the 
individual and superfluous.  VAOPGCPREC 6-99.

A claim for TDIU presupposes that the rating for the 
condition is less than 100%, and only asks for TDIU because 
of 'subjective' factors that the 'objective' rating does not 
consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35.  
Vettese makes clear that a TDIU rating is only for 
consideration where a schedular rating does not reflect the 
true degree of the veteran's disability.  VAOPGCPREC 6-99.

A claim for a TDIU pursuant to 38 C.F.R. § 4.16(a) need not 
be considered when a schedular 100- percent rating is already 
in effect for a service-connected disability.  There is no 
need, and no authority, to otherwise rate that veteran 
totally disabled on any other basis.  VAOPGCPREC 6-99.  No 
greater benefit could be provided.  Nor are any exceptions to 
the mootness doctrine present.  See for example, Thomas v. 
Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. 
App. 365, 367-68 (1995) and Bond v. Derwinski, 2 Vet. 
App. 376, 377 (1992).  See also, 38 U.S.C.A. §§ 511, 7104, 
7105;  38 C.F.R. § 20.101 (2002).


ORDER

Entitlement to a 100 percent schedular evaluation for 
schizophrenic disorder is granted, subject to regulatory 
criteria applicable to payment of monetary awards.  

The appeal for a TDIU is dismissed.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

